Case 19-33756-sgj11 Doc 105 Filed 12/17/19                       Entered 12/17/19 09:07:29       Page 1 of 36



    Andrew B. Zollinger, State Bar No. 24048744            Thomas R. Califano (pro hac vice pending)
    DLA Piper LLP (US)                                     DLA Piper LLP (US)
    1900 North Pearl Street, Suite 2200                    1251 Avenue of the Americas
    Dallas, Texas 75201                                    New York, New York 10020-1104
    Tel: (214) 743-4500                                    Tel: (212) 335-4500
    Fax: (214) 743-4545                                    Fax: (212) 335-4501
    E-mail: andrew.zollinger@dlapiper.com                  E-mail: thomas.califano@dlapiper.com

    PROPOSED COUNSEL FOR THE DEBTOR                        Rachel Nanes (pro hac vice pending)
                                                           DLA Piper LLP (US)
                                                           200 South Biscayne Boulevard, Suite 2500
                                                           Miami, Florida 33131
                                                           Tel: (305) 423-8563
                                                           Fax: (305) 675-8206
                                                           E-mail: rachel.nanes@dlapiper.com


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    In re:                                                  §
                                                            §           CHAPTER 11
    TARRANT COUNTY SENIOR LIVING                            §
    CENTER, INC.1                                           §           CASE NO. 19-33756 (SGJ)
                                                            §
                              Debtor.

      DEBTOR’S FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION
            PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

THIS CHAPTER 11 PLAN OF REORGANIZATION IS BEING SOLICITED                                              FOR
ACCEPTANCE OR REJECTION IN ACCORDANCE WITH SECTION 1125 OF                                             THE
BANKRUPTCY CODE AND WITHIN THE MEANING OF SECTION 1126 OF                                              THE
BANKRUPTCY CODE. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO                                             THE
BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND                                               THE
DEBTOR’S FILING OF A CHAPTER 11 CASE.

Dated: December 17, 2019




1
    The last four digits of the Debtor’s federal tax identification number are 8602.
Case 19-33756-sgj11 Doc 105 Filed 12/17/19                              Entered 12/17/19 09:07:29                           Page 2 of 36



                                               TABLE OF CONTENTS

SECTION 1.           DEFINITIONS AND INTERPRETATION ........................................................ 4
       1.1    Definitions ..................................................................................................................... 4
       1.2    Interpretation, Application of Definitions and Rules of Construction............................. 13
       1.3    Computation of Time ................................................................................................... 13
       1.4    Controlling Document .................................................................................................. 14
       1.5    Plan Support Agreement ............................................................................................... 14
SECTION 2.           ADMINISTRATIVE AND PRIORITY CLAIMS ............................................. 14
       2.1    Administrative Expense Claims .................................................................................... 14
       2.2    Accrued Professional Compensation Claims ................................................................. 15
       2.3    Priority Tax Claims ...................................................................................................... 15
       2.4    United States Trustee Statutory Fees ............................................................................. 15
SECTION 3.           CLASSIFICATION OF CLAIMS AND INTERESTS ...................................... 15
SECTION 4.           TREATMENT OF CLAIMS AND INTERESTS .............................................. 16
       4.1    Other Priority Claims (Class 1) ..................................................................................... 16
       4.2    Other Secured Claims (Class 2) .................................................................................... 16
       4.3    Bond Claim (Class 3) ................................................................................................... 16
       4.4    General Unsecured Claims (Class 4) ............................................................................. 17
       4.5    Preserved Intercompany Claims (Class 5) ..................................................................... 17
       4.6    Intercompany Claims (Class 6) ..................................................................................... 17
       4.7    Interests in Stayton (Class 7) ........................................................................................ 17
SECTION 5.           CRAMDOWN..................................................................................................... 17
SECTION 6.           MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 17
       6.1    Refinancing Transaction ............................................................................................... 17
       6.2    2020 Bond Documents ................................................................................................. 18
       6.3    Series 2020 Bonds ........................................................................................................ 18
       6.4    Continued Corporate Existence..................................................................................... 19
       6.5    Vesting of Assets in the Reorganized Debtor ................................................................ 19
       6.6    Cancellation of Agreements, Security Interests, and Other Interests .............................. 20
       6.7    Exemption from Registration Requirements; Trading of Securities ............................... 20
       6.8    Organizational Documents............................................................................................ 20
       6.9    Exemption from Certain Transfer Taxes and Recording Fees ........................................ 20
       6.10   Board and Officers of the Reorganized Debtor .............................................................. 21
       6.11   Directors and Officers Insurance Policies...................................................................... 21
       6.12   Other Insurance Policies ............................................................................................... 21
       6.13   Preservation of Rights of Action ................................................................................... 22
Case 19-33756-sgj11 Doc 105 Filed 12/17/19                              Entered 12/17/19 09:07:29                           Page 3 of 36



       6.14   Corporate Action .......................................................................................................... 22
       6.15   Effectuating Documents; Further Transactions.............................................................. 23
    SECTION 7.          ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                     LEASES .............................................................................................................. 23
       7.1    Assumption of Executory Contracts.............................................................................. 23
       7.2    Inclusiveness ................................................................................................................ 23
       7.3    Indemnification ............................................................................................................ 23
       7.4    Full Release and Satisfaction ........................................................................................ 24
       7.5    Reservation of Rights ................................................................................................... 24
       7.6    Nonoccurrence of Effective Date .................................................................................. 24
 SECTION 8.          CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                     DATE .................................................................................................................. 24
       8.1    Conditions Precedent to Confirmation .......................................................................... 24
       8.2    Conditions Precedent to the Effective Date ................................................................... 24
       8.3    Waiver of Conditions ................................................................................................... 25
       8.4    Effect of Failure of Conditions ..................................................................................... 25
SECTION 9.           EFFECT OF CONFIRMATION ....................................................................... 25
       9.1    General ........................................................................................................................ 25
       9.2    Releases by the Debtor ................................................................................................. 26
       9.3    Releases by Holders of Claims ..................................................................................... 27
       9.4    Exculpation .................................................................................................................. 28
       9.5    Discharge of Claims and Interest .................................................................................. 28
       9.6    Injunction ..................................................................................................................... 28
       9.7    Binding Nature of Plan ................................................................................................. 29
       9.8    Protection Against Discriminatory Treatment ............................................................... 29
       9.9    Preservation of Privilege and Defenses ......................................................................... 29
       9.10   Injunction Against Interference with Plan ..................................................................... 30
       9.11   Release of Liens ........................................................................................................... 30
SECTION 10.          MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN ... 30
       10.1   Modification and Amendments ..................................................................................... 30
       10.2   Effect of Confirmation on Modifications ...................................................................... 30
       10.3   Revocation or Withdrawal of this Plan.......................................................................... 30
SECTION 11.          RETENTION OF JURISDICTION ................................................................... 31
SECTION 12.          MISCELLANEOUS PROVISIONS .................................................................. 32
       12.1   Section 1125(e) Good Faith Compliance....................................................................... 32
       12.2   Substantial Consummation ........................................................................................... 32
       12.3   Closing of the Chapter 11 Case..................................................................................... 32
Case 19-33756-sgj11 Doc 105 Filed 12/17/19                                Entered 12/17/19 09:07:29                           Page 4 of 36



       12.4    Plan Supplement........................................................................................................... 33
       12.5    Further Assurances ....................................................................................................... 33
       12.6    Exhibits Incorporated ................................................................................................... 33
       12.7    Inconsistency................................................................................................................ 33
       12.8    No Admissions ............................................................................................................. 33
       12.9    Reservation of Rights ................................................................................................... 33
       12.10   Successors and Assigns ................................................................................................ 33
       12.11   Entire Agreement ......................................................................................................... 33
       12.12   Notices ......................................................................................................................... 33
       12.13   Severability .................................................................................................................. 34
       12.14   Governing Law ............................................................................................................ 35
       12.15   Request for Confirmation ............................................................................................. 35
Case 19-33756-sgj11 Doc 105 Filed 12/17/19           Entered 12/17/19 09:07:29         Page 5 of 36



                                        INTRODUCTION

        Tarrant County Senior Living Center, Inc. d/b/a The Stayton at Museum Way (the
“Debtor”) proposes this prepackaged chapter 11 plan of reorganization pursuant to section 1121(a)
of the Bankruptcy Code for the resolution of outstanding claims against, and interest in, the Debtor.

        Reference is made to the Disclosure Statement for Debtor’s Prepackaged Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code for a discussion of the Debtor’s
history and assets, a summary and analysis of this Plan, and certain related matters, including the
distributions to be made under this Plan and the risk factors relating to consummation of this Plan.
Capitalized terms used but not defined herein have the meanings ascribed to them in Section 1 of
this Plan.

     ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THIS PLAN ARE
ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

SECTION 1. DEFINITIONS AND INTERPRETATION

               1.1     Definitions.

       The following terms used herein shall have the respective meanings below:

               “2020 Bond Documents” means the Indenture of Trust, the Loan Agreement,
Amended Master Indenture (including Supplemental Master Trust Indenture No. 3 and the Series
2019 Note (as defined in the Disclosure Statement)), substantially in the forms attached to the
Disclosure Statement as Exhibit C.

               “Accrued Professional Compensation Claim” means, at any date, all accrued fees
and reimbursable expenses for services rendered by a retained Professional in the Chapter 11 Case
through and including such date, to the extent such fees and expenses have not been previously
paid whether under a retention order with respect to such Retained Professional or otherwise. To
the extent that there is a Final Order denying some or all of a Retained Professional’s fees or
expenses, such denied amounts shall no longer be considered an Accrued Professional
Compensation Claim.

               “Administrative Expense Claim” means any Claim for costs and expenses of
administration pursuant to sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date
and through the Effective Date of preserving the Debtor’s Estate and operating the business of the
Debtor; (b) all fees and charges assessed against the Estate pursuant to 28 U.S.C. § 1930;
(c) Claims for the value of any goods received by the Debtor within twenty (20) days before the
Petition Date allowed in accordance with section 503(b)(9) of the Bankruptcy Code; and (d) all
requests for compensation or expense reimbursement for making a substantial contribution in the
Chapter 11 Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code.

                “Administrative Expense Claims Bar Date” means the first Business Day that is
thirty (30) days after the Effective Date or such other date ordered by the Bankruptcy Court.

                                                 4
Case 19-33756-sgj11 Doc 105 Filed 12/17/19           Entered 12/17/19 09:07:29         Page 6 of 36



               “Affiliate” means, with respect to any Entity, an “affiliate” as defined in
section 101(2) of the Bankruptcy Code as if such entity were a debtor.

                “Allowed” means, with reference to any Claim against the Debtor, a Claim (i) as to
which no objection or request for estimation has been filed on or before any deadline therefor set
by the Bankruptcy Court or the expiration of such other applicable period fixed by the Bankruptcy
Court or this Plan; (ii) as to which any objection has been settled, waived, withdrawn or denied by
a Final Order or in accordance with this Plan; or (iii) that is allowed (a) by a Final Order, (b) by
an agreement between the Holder of such Claim and the Debtor or (c) pursuant to the terms of this
Plan. An “Allowed Claim” shall be net of any valid setoff exercised with respect to such Claim
pursuant to the provisions of the Bankruptcy Code and applicable law. Moreover, any portion of
a Claim that is satisfied, released, or waived during the Chapter 11 Case is not an Allowed Claim.
Unless otherwise specified in this Plan, in section 506(b) of the Bankruptcy Code or by Final Order
of the Bankruptcy Court, the term “Allowed Claim” shall not, for purposes of Distributions under
this Plan, include interest, fees (including attorneys’ fees), costs or charges on such Claim from
and after the Petition Date.

               “Amended Master Indenture” means the Amended and Restated Master Trust
Indenture, Deed of Trust and Security Agreement, including Supplemental Master Trust Indenture
No. 3, substantially in the forms attached as Schedule 4 to the Plan Support Agreement.

                 “Assets” means all assets of the Debtor of any nature whatsoever, including,
without limitation, all property of the Debtor’s Estate pursuant to section 541 of the Bankruptcy
Code, Cash, Avoidance Actions, Causes of Action, equipment, inventory, tax refunds, claims of
right, interests and property, real and personal, tangible and intangible, and proceeds of any of the
foregoing.

                “Avoidance Actions” means any and all avoidance, recovery, subordination or
other actions or remedies that may be brought on behalf of the Debtor or the Estate under sections
510, 542, 543, 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code and under similar
state or federal statutes and common law, including, without limitation, fraudulent transfer laws,
whether or not litigation is commenced to prosecute such actions or remedies.

                “Ballot” means the ballots upon which Holders of Impaired Claims entitled to vote
on this Plan have indicated their acceptance or rejection of this Plan in accordance with the
instructions regarding voting.

                “Bankruptcy Code” means title 11 of the United States Code, as now in effect or
hereafter applicable to this Chapter 11 Case.

               “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Texas having jurisdiction over the Chapter 11 Case.

              “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
amended, and the local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

            “Bond Claims” means any Claim arising from, or related to, the Original Bond
Documents and the Bonds, including any and all outstanding principal, which is owed in the

                                                 5
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29          Page 7 of 36



amount $105,795,000.00, plus any and all accrued interest, fees (including, without limitation,
professional fees), expenses, costs and other charges payable with respect to the Bonds, which
Claims are Allowed pursuant to the Cash Collateral Order.

             “Bond Indenture” means that certain Indenture of Trust, dated as of October 1,
2009, between the Tarrant County Cultural Education Facilities Finance Corporation and The
Bank of New York Mellon Trust Company, N.A., as predecessor to the Trustee.

              “Bonds” means, collectively, the Series 2009A Bonds, the Series 2009B Bonds
and the Series 2009C Bonds. The Series 2009C Bonds are no longer outstanding under the
Original Bond Documents.

               “Business Day” means any day of the calendar week, except Saturday, Sunday, a
“legal holiday,” as defined in Bankruptcy Rule 9006(a), or any day on which commercial banks
are authorized or required by law to close in Dallas, Texas.

                  “Cash” means cash and cash equivalents including, without limitation, checks and
wire transfers.

               “Cash Collateral Order” means any order, whether interim or final, authorizing
the use by the Debtor during the Chapter 11 Case of the cash collateral of the Trustee.

                “Causes of Action” means any claim, cause of action, controversy, demand,
agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty, suit,
obligation, liability, damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, known, unknown, contingent or non-contingent,
matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on,
or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
of law, asserted or which may be asserted by or on behalf of the Debtor and/or the Estate, including:
(a) any right of setoff, counterclaim, or recoupment and any claim on contracts or for breaches of
duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance
Action; and (d) any claim or defense including fraud, mistake, duress, and usury, and any other
defenses set forth in section 558 of the Bankruptcy Code.

              “Chapter 11 Case” means the Debtor’s chapter 11 case pending in the Bankruptcy
Court under case number 19-33756 (SGJ).

                  “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

                “Class” means a class or category of Claims or Interests as classified and described
in Section 3 of this Plan.

               “Collateral” means any property or interest in property of the Estate subject to a
Lien, charge or other encumbrance to secure the payment or performance of a Claim, which Lien,
charge or other encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy
Code or other applicable law.


                                                   6
Case 19-33756-sgj11 Doc 105 Filed 12/17/19           Entered 12/17/19 09:07:29         Page 8 of 36



               “Confirmation Date” means the date on which the clerk of the Bankruptcy Court
enters the Confirmation Order on the Bankruptcy Court’s docket in the Chapter 11 Case.

               “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court on
confirmation of this Plan pursuant to section 1129 of the Bankruptcy Code, as such hearing may
be continued from time to time.

               “Confirmation Order” means the order entered by the Bankruptcy Court
confirming this Plan in accordance with chapter 11 of the Bankruptcy Code and approving the
Disclosure Statement and the other solicitation materials in respect of this Plan.

               “Creditor” means a Holder of a Claim.

               “Cure” or “Cure Claim” means a Claim (unless waived or modified by the
applicable counterparty) based upon the Debtor’s defaults under an Executory Contract assumed
by the Debtor under sections 365 and 1123 of the Bankruptcy Code, other than a default that is not
required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

               “Debtor” means Stayton as debtor and debtor in possession, and includes the
Estate.

              “Debtor in Possession” means the Debtor in its capacity as debtor in possession in
the Chapter 11 Case pursuant to sections 1101, 1107(a) and 1108 of the Bankruptcy Code.

               “Deficiency Claim” means a General Unsecured Claim for the difference between
(a) the aggregate amount of an Allowed Claim and (b) the value received on account of the portion
of such Allowed Claim that is a Secured Claim.

                “Definitive Documents” means the definitive documents and agreements
governing this Plan and the transactions contemplated thereunder (including any related orders,
agreements, instruments, schedules, or exhibits) that are contemplated by and referenced in this
Plan (as amended, modified, or supplemented from time to time), including: (i) the motion seeking
authority to use cash collateral and grant adequate protection and the Cash Collateral Orders to be
entered by the Bankruptcy Court approving such motion and all security documents and other loan
documents in connection therewith; (ii) this Plan (including all exhibits and supplements thereto);
(iii) the Disclosure Statement and the other solicitation materials in respect of this Plan; (iv) the
Confirmation Order and pleadings in support of entry of the Confirmation Order; (v) the 2020
Bond Documents and related documentation, any other exit financing contemplated by the Plan
Term Sheet, and all security documents and other related loan documents; (vi) those motions and
proposed court orders that the Debtor file on or after the Petition Date and seek to have heard on
an expedited basis at the “first day hearing”; (vii) the documents or agreements for the governance
of the Reorganized Debtor, including any membership agreements and certificates of
incorporation; (viii) all management or consulting agreements of the Reorganized Debtor; (ix) all
agreements relating to Interests in the Reorganized Debtor, if applicable; and (x) such other
documents, pleadings, agreements or supplements as may be reasonably necessary or advisable to
implement the Refinancing, and in the case of all such documents described in clauses (i) through
(x) consistent in all respects with all other terms and provision of the Plan Term Sheet, and, except


                                                 7
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29         Page 9 of 36



as otherwise set forth herein, acceptable in form and substance to the Trustee, Lifespace, and the
Debtor.

              “Disallowed Claim” means any Claim or portion thereof which has been
disallowed by a Final Order and includes any Claim which is not an Allowed Claim for any other
reason.

               “Disclosure Statement” means the disclosure statement (including all exhibits and
schedules thereto or referenced therein) that relates to this Plan, as such disclosure statement may
be altered, supplemented, modified, or amended from time to time, including all exhibits and
schedules thereto, to be approved by the Confirmation Order.

                “Distribution” means Cash, property, interests in property or other value
distributed to Holders of Allowed Claims, or their designated agents, under this Plan.

                “Effective Date” means the first Business Day selected by the Debtor on which
(a) the conditions specified in Section 8 of this Plan have been either satisfied or waived in
accordance with the terms of Section 8, and (b) no stay of the Confirmation Order is in effect.

               “Estate” means the estate created in the Chapter 11 Case containing all property
and other interests of the Debtor pursuant to section 541 of the Bankruptcy Code.

               “Exculpated Party” means, collectively, in each case in its capacity as such: (a) the
Debtor; (b) the Reorganized Debtor; (c) the Trustee; (d) the Steering Committee; (e) Lifespace,
and (f) with respect to each of the foregoing entities in clauses (a) and (e), such Entity and its
current and former predecessors, successors and assigns, subsidiaries, affiliates, managed accounts
or funds, and all of their respective current and former officers, directors, principals, shareholders,
members, partners, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors and other professionals.

                 “Executory Contract” means all contracts and leases to which the Debtor is a party
that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

              “Facility” means the continuing care retirement community owned and operated
by Stayton, known as “The Stayton at Museum Way.”

                 “Final Order” means an order or judgment of the Bankruptcy Court, or other court
of competent jurisdiction, that has been entered on the docket in the Chapter 11 Case or the docket
of any other court of competent jurisdiction, and, which has not been reversed, vacated, or stayed
and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument,
or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
a new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari,
new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been
denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition for certiorari or move
for a new trial, reargument, or rehearing shall have expired; provided, however, that the possibility

                                                  8
Case 19-33756-sgj11 Doc 105 Filed 12/17/19            Entered 12/17/19 09:07:29         Page 10 of 36



 that a motion under Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024,
 may be filed relating to such order shall not cause such order to not be a Final Order.

              “General Administrative Claim” means any Administrative Expense Claim, other
 than an Accrued Professional Compensation Claim and claims for fees and expenses under 28
 U.S.C § 1930(a).

                “General Unsecured Claim” means any Claim, including, without limitation, any
 Deficiency Claim, asserted against the Debtor that is not (a) a Secured Claim, (b) a Claim entitled
 to priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court, (c) a Bond
 Claim, (d) an Intercompany Claim or (e) a Preserved Intercompany Claim.

               “Governmental Unit” has the meaning ascribed to such term in section 101(27) of
 the Bankruptcy Code.

                “Holder” means the legal or beneficial holder of a Claim or Interest.

                  “Impaired” means, with respect to a Claim or Interest, that such Class of Claims
 or Interests is impaired within the meaning of section 1124 of the Bankruptcy Code.

                 “Indemnification Provisions” means the Debtor’s indemnification provisions in
 effect as of the Petition Date, whether in the Debtor’s bylaws, certificates of incorporation, other
 formation documents, board resolutions, management or indemnification agreements,
 employment contracts, or otherwise providing a basis for any obligation of the Debtor to
 indemnify, defend, reimburse, or limit the liability of, or to advances fees and expenses to, any of
 the Debtor’s current and former directors, officers, equity holders, managers, members,
 employees, accountants, investment bankers, attorneys, other professionals, and professionals of
 the Debtor, and such current and former directors’, officers’, and managers’ respective Affiliates,
 each of the foregoing solely in their capacity as such.

                “Insurance Policies” means, collectively, all of the Debtor’s insurance policies.

                 “Intercompany Claim” means any Claim against the Debtor held by an Affiliate
 that is not a Preserved Intercompany Claim.

                  “Interest” means the interest of any Holder in an equity security of the Debtor
 within the meaning of section 101(16) of the Bankruptcy Code represented by any issued and
 outstanding shares of common or preferred stock or other instrument evidencing a present
 ownership or membership interest in the Debtor, whether or not transferable, or any option,
 warrant, or right, contractual or otherwise, to acquire any such interest, including a partnership,
 limited liability company or similar interest in the Debtor.

                “Issuer” means the Tarrant County Cultural Education Facilities Finance
 Corporation.

                “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

                “Lifespace” means Lifespace Communities, Inc.

                                                  9
Case 19-33756-sgj11 Doc 105 Filed 12/17/19           Entered 12/17/19 09:07:29       Page 11 of 36



               “Loan Agreement” means that Loan Agreement, dated as of October 1, 2009
 between Stayton and the Issuer.

               “Master Indenture” means the Original Master Indenture prior to the Effective
 Date and on and after the Effective Date the Amended Master Indenture.

               “Original Bond Documents” means, collectively, the Bond Indenture, the Original
 Master Indenture, the Loan Agreement, and any other documents entered into in connection with
 the Bonds.

               “Original Master Indenture” means that Master Trust Indenture, Deed of Trust
 and Security Agreement, dated as of October 1, 2009, between Stayton and the Trustee, as
 amended by the Supplement Indenture Number 1, dated as of October 1, 2009, and the
 Supplemental Indenture No. 2, effective as of June 20, 2019.

                “Other Priority Claim” means any Claim entitled to priority under
 sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code.

                “Other Secured Claim” means a Secured Claim other than the Bond Claim.

                “Person” means an individual, corporation, partnership, limited liability company,
 joint venture, association, joint stock company, trust, estate, unincorporated organization,
 governmental unit, government (or agency or political subdivision thereof), or other entity,
 including, without limitation, the Debtor.

                “Petition Date” means the date on which the Debtor commences the Chapter 11
 Case.

                “Plan” means this prepackaged chapter 11 plan of reorganization, including all
 appendices, exhibits, schedules and supplements hereto (including any appendices, exhibits,
 schedules and supplements to this Plan that are contained in the Plan Supplement), as it may be
 altered, amended, modified, or supplemented from time to time in accordance with the terms
 hereof and the Plan Support Agreement.

               “Plan Supplement” means the compilation of documents and forms of documents,
 schedules, and exhibits to this Plan, in each case subject to the terms and provisions of the Plan
 Support Agreement, to be filed no later than ten (10) days prior to the Confirmation Hearing, as
 amended, supplemented, or modified from time to time in accordance with the terms hereof, the
 Bankruptcy Code, the Bankruptcy Rules and the Plan Support Agreement.

                “Plan Support Agreement” means that certain Plan Support Agreement entered
 into on May 10, 2019 by and among the Debtor, the Trustee, the Steering Committee and
 Lifespace, and any subsequent Entity that becomes a party thereto pursuant to the terms thereof,
 attached as Exhibit B to the Disclosure Statement.

                “Plan Term Sheet” means that certain term sheet describing the key terms of a plan
 of reorganization for Stayton, attached as Schedule 1 to the Plan Support Agreement.


                                                10
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29        Page 12 of 36



                “Preserved Intercompany Claims” means, collectively, (i) each Intercompany
 Claim arising on or after June 20, 2019 under (a) management agreements or (b) any administration
 or operational agreements pursuant to which an affiliate of Lifespace or Senior Quality Lifestyles
 Corporation pays costs incurred on Stayton’s behalf to third parties and allocates to, and receives
 reimbursement of such costs, from Stayton; and (ii) the Intercompany Claim, if any, arising from
 any draws prior to the Effective Date on the Liquidity Support Agreement (as defined in the
 Disclosure Statement) provided by Lifespace.

              “Priority Claim” means any Claim entitled to priority pursuant to section 507(a)
 of the Bankruptcy Code other than an Administrative Expense Claim, Accrued Professional
 Compensation Claim or Priority Tax Claims.

                 “Priority Tax Claim” means any Claim of a Governmental Unit of a kind entitled
 to priority under section 507(a)(8) of the Bankruptcy Code.

                “Pro Rata” shall mean the proportion that the amount of a Claim in a particular
 Class or Classes bears to the aggregate amount of all Claims in such Class or Classes, unless this
 Plan otherwise provides.

                “Professionals” means all professionals employed in the Chapter 11 Case pursuant
 to sections 327, 363 and 1103 of the Bankruptcy Code.

                “Proof of Claim” means a proof of Claim filed against the Debtor in the Chapter 11
 Case.

                “Refinancing” means the refinancing of existing debt and certain other obligations
 of Stayton to be implemented through this Plan and for which the principal terms are set forth in
 the Plan Term Sheet.

                “Refinancing Transaction” shall have the meaning ascribed to it in the Disclosure
 Statement.

               “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that
 the Claims or Interest shall be rendered Unimpaired in accordance with section 1124 of the
 Bankruptcy Code.

                “Related Persons” means, with respect to any Person, such Person’s predecessors,
 successors, assigns and present and former affiliates (whether by operation of law or otherwise)
 and each of their respective members, partners, equity holders, certificate holders, officers,
 directors, employees, representatives, advisors, attorneys, auditors, agents, and professionals, in
 each case acting in such capacity on or any time prior to or after the Petition Date, and any Person
 claiming by or through any of them.

                 “Released Parties” means (i) the Debtor; (ii) the Reorganized Debtor; (iii) the
 Trustee; (iv) the Steering Committee; (v) Lifespace, (vi) the Issuer, and (vii) with respect to each
 of the foregoing entities in clauses (i) and (vi), such entity and its current and former predecessors,
 successors and assigns, subsidiaries, affiliates, managed accounts or funds, and all of their
 respective current and former officers, directors, principals, shareholders, members, partners,

                                                   11
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29         Page 13 of 36



 employees, agents, advisory board members, financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, management companies, fund advisors and other
 professionals.

                 “Releasing Parties” means all Persons who have held, hold or may hold Claims or
 Interests that have been released, discharged or are subject to exculpation pursuant to this Plan.

                “Reorganized Debtor” means the Debtor, as reorganized pursuant to and under this
 Plan on or after the Effective Date, and its successors.

                “Retained Professional” and collectively, “Retained Professionals” means any
 Entity: (a) employed in the Chapter 11 Case under a Final Order in accordance with section 327
 and 1103 of the Bankruptcy Code and to be compensated for services rendered prior to the
 Effective Date, under sections 327, 328, 329, 330, or 331 of the Bankruptcy Code (other than an
 ordinary course professional retained under an order of the Bankruptcy Court); or (b) for which
 compensation and reimbursement has been allowed by the Bankruptcy Court under
 section 503(b)(4) of the Bankruptcy Code.

                “Residency Agreements” means all Continuing Care Contracts, Assisted Living
 Residency Agreements, SNF Residency Agreements (each as defined in the Disclosure Statement)
 and any additional documents related thereto.

               “Residents” shall mean all persons that reside at the Facility and are parties to
 Residency Agreements.

                 “Secured Claim” means any Claim of a Creditor that is secured by property of the
 Estate, to the extent of the value of the Creditor’s interest in the Estate’s interest in such property,
 as provided in section 506(a) of the Bankruptcy Code. Secured Claim also means a Claim of a
 Creditor that is subject to setoff under section 553 of the Bankruptcy Code, to the extent of the
 amount subject to setoff, as provided in section 506(a) of the Bankruptcy Code. To the extent the
 value of any property securing such Claim is less than the amount of such Claim, the difference
 between such value and such Claim is a “Deficiency Claim” unless the holder of such Claim
 validly elects under section 1111(b) of the Bankruptcy Code to have such Claim treated as a
 Secured Claim to the extent allowed.

             “Series 2009A Bonds” means those certain Series 2009A Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.

             “Series 2009B Bonds” means those certain Series 2009B Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.

             “Series 2009C Bonds” means those certain Series 2009C Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.



                                                   12
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29         Page 14 of 36



                 “Series 2020 Bonds” means those certain Tarrant County Cultural Education
 Facilities Finance Corporation Retirement Facility Revenue Bonds (The Stayton at Museum Way
 Project), Series 2019, to be issued by the Issuer pursuant to the 2020 Bond Documents in
 accordance with the terms and conditions set forth in this Plan.

                “Steering Committee” means, collectively, each (a) member of an informal
 steering committee comprised of holders of Bonds holding, collectively, at least sixty-seven (67%)
 of the outstanding aggregate principal amount of all Bonds issued that are parties to the Plan
 Support Agreement and (b) holder of the Bonds that executes a joinder to the Plan Support
 Agreement pursuant to its terms.

                “Stayton” means the Debtor.

               “Trustee” means (i) UMB Bank, N.A., in its capacity as successor trustee under
 the Bond Indenture, (ii) UMB Bank, N.A., in its capacity as successor master trustee under the
 Master Indenture, and (iii) any successor trustee in either capacity.

                  “Unimpaired” means, with respect to a Claim or Interest, a Class of Claims or
 Interests that is “unimpaired” within the meaning of section 1124 of the Bankruptcy Code.

                “United States Trustee” means the Office of the United States Trustee for the
 Northern District of Texas.

                “Voting Agent” means Epiq Corporate Restructuring, LLC.

                “Voting Record Date” shall have the meaning ascribed to such term in the
 Disclosure Statement.

                  1.2     Interpretation, Application of Definitions and Rules of Construction.
 Unless otherwise specified, all section or exhibit references in this Plan are to the respective section
 in, or exhibit to, this Plan, as the same may be amended, supplemented, waived, or modified from
 time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
 import refer to this Plan as a whole and not to any particular section, subsection, or clause
 contained therein. A term used herein that is not defined herein shall have the meaning assigned
 to that term in the Bankruptcy Code. The rules of construction contained in section 102 of the
 Bankruptcy Code shall apply to this Plan. The headings in this Plan are for convenience of
 reference only and shall not limit or otherwise affect the provisions hereof. Unless otherwise
 provided, any reference in this Plan to an existing document, exhibit or schedule means such
 document, exhibit or schedule as it may have been amended, restated, revised, supplemented or
 otherwise modified. If a time or date is specified for any payments or other Distribution under this
 Plan, it shall mean on or as soon as reasonably practicable thereafter. Further, where appropriate
 from a contextual reading of a term, each term includes the singular and plural form of the term
 regardless of how the term is stated and each stated pronoun is gender neutral. In the event of any
 ambiguity or conflict between this Plan and the Disclosure Statement, the provisions of this Plan
 shall govern.

               1.3    Computation of Time. Bankruptcy Rule 9006 shall apply to all
 computations of time periods prescribed or allowed by this Plan unless otherwise set forth herein

                                                   13
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29        Page 15 of 36



 or provided by the Bankruptcy Court. Any references to the Effective Date shall mean the
 Effective Date or as soon as reasonably practicable thereafter unless otherwise specified herein

                1.4    Controlling Document. In the event of an inconsistency between this Plan
 and the Disclosure Statement, the terms of this Plan shall control in all respects. In the event of an
 inconsistency between this Plan and the Plan Supplement, this Plan shall control. In the event of
 an inconsistency between this Plan and the Confirmation Order, the Confirmation Order shall
 control.

                 1.5    Plan Support Agreement. Notwithstanding anything to the contrary in this
 Plan, the Plan Supplement, the Confirmation Order, or the Disclosure Statement, any and all
 consent rights in the Plan Support Agreement with respect to the form and substance of this Plan,
 the Plan Supplement, the Definitive Documents and any other documents relating to the
 Refinancing, including, without limitation, any amendments, restatements, supplements, or other
 modifications to such documents and any consents, waivers, or other deviations under or from any
 such documents, shall be incorporated by reference herein and fully enforceable as if stated in full
 herein. Solely with respect to any consent or consultation rights in this Plan, in the event of an
 inconsistency between this Plan, the Plan Supplement, the Disclosure Statement, the Definitive
 Documents and the Plan Support Agreement, the Plan Support Agreement shall control.

 SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS

                 2.1    Administrative Expense Claims. Subject to the provisions of sections 328,
 330(a), and 331 of the Bankruptcy Code and except to the extent that a Holder of an Allowed
 General Administrative Claim and the Debtor before the Effective Date or the Reorganized Debtor
 after the Effective Date agree to less favorable treatment, each Holder of an Allowed General
 Administrative Claim will be paid the full unpaid amount of such Allowed General Administrative
 Claim in Cash: (a) if such Allowed General Administrative Claim is based on liabilities that the
 Debtor incurred in the ordinary course of business after the Petition Date, in accordance with the
 terms and conditions of the particular transaction giving rise to such Allowed General
 Administrative Claim and without any further action by any Holder of such Allowed General
 Administrative Claim; (b) if such Allowed General Administrative Claim is due, on the Effective
 Date, or, if such Allowed General Administrative Claim is not due as of the Effective Date, on the
 date that such Allowed General Administrative Claim becomes due or as soon as reasonably
 practicable thereafter; (c) if a General Administrative Claim is not Allowed as of the Effective
 Date, on the date that is no later than thirty (30) days after the date on which an order allowing
 such General Administrative Claim becomes a Final Order of the Bankruptcy Court or as soon as
 reasonably practicable thereafter; or (d) at such time and upon such terms as set forth in a Final
 Order of the Bankruptcy Court.

                To be eligible to receive Distributions under this Plan on account of an
 Administrative Expense Claim that is not otherwise Allowed by this Plan, a request for payment
 of an Administrative Expense Claim must have been or be filed with the Bankruptcy Court on or
 before the Administrative Expense Claims Bar Date. Any Administrative Expense Claim that is
 not asserted in accordance herewith shall be deemed disallowed under this Plan and shall be
 forever barred against the Debtor, the Debtor’s Estate, or any of the Debtor’s Assets or property,


                                                  14
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29        Page 16 of 36



 and the Holder thereof shall be enjoined from commencing or continuing any action, employment
 of process or act to collect, offset, recoup or recover such Claim.

                 2.2    Accrued Professional Compensation Claims. All Professionals seeking
 payment of Accrued Professional Compensation Claims shall (i) file their respective final
 applications for allowance of compensation for services rendered and reimbursement of expenses
 incurred in the Chapter 11 Case by the date that is forty-five (45) days after the Effective Date and
 (ii) be paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5)
 Business Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or
 (b) upon such other terms as may be mutually agreed upon between the Holder of such an Allowed
 Accrued Professional Compensation Claim and the Debtor. Any Accrued Professional
 Compensation Claim that is not asserted in accordance with this Section 2.2 shall be deemed
 disallowed under this Plan and shall be forever barred against the Debtor, the Debtor’s Estate, or
 any of its Assets or property, and the Holder thereof shall be enjoined from commencing or
 continuing any action, employment of process or act to collect, offset, recoup or recover such
 Claim.

                2.3    Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
 Code, unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, each
 Holder of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax Claim,
 payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of the
 Effective Date or as soon as practicable after the date when such Claim becomes an Allowed
 Claim.

                2.4      United States Trustee Statutory Fees. The Debtor and the Reorganized
 Debtor, as applicable, will pay fees payable under 28 U.S.C § 1930(a), including fees, expenses,
 and applicable interest payable to the United States Trustee, for each quarter (including any
 fraction thereof) until the Chapter 11 Case is converted, dismissed, or closed, whichever occurs
 first.

 SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS

               3.1     Except as set forth herein, all Claims against and Interests in the Debtor are
 placed in a particular Class. The Debtor has not classified Administrative Expense Claims,
 Accrued Professional Compensation Claims, and Priority Tax Claims.

                 The following table classifies Claims against and Interests in the Debtor for all
 purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to
 sections 1122 and 1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Interest to be
 classified in a particular Class only to the extent that the Claim or Interest qualifies within the
 description of that Class and shall be deemed classified in a different Class to the extent that any
 remainder of such Claim or Interest qualifies within the description of such different Class. A
 Claim or Interest is in a particular Class only to the extent that any such Claim or Interest is
 Allowed in that Class and has not been paid or otherwise settled prior to the Effective Date. Each
 Class set forth below is treated hereunder as a distinct Class for voting and Distribution purposes.




                                                  15
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29         Page 17 of 36



                 Subject to all other applicable provisions of this Plan (including its Distribution
 provisions), classified Claims shall receive the treatment described in section 4 herein. This Plan
 will not provide any Distributions on account of a Claim to the extent that such Claim has been
 disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
 including, without limitation, payments by third parties.

                 The following table designates the Classes of Claims against and Interests in the
 Debtor and specifies which of those Classes are (i) Impaired or Unimpaired by this Plan, (ii)
 entitled to vote to accept this Plan in accordance with section 1126 of the Bankruptcy Code, (iii)
 deemed to reject this Plan, or (iv) deemed to accept this Plan.

   Class           Claims and Interests                  Status              Entitled to Vote
     1             Other Priority Claims               Unimpaired         No (Deemed to Accept)
     2             Other Secured Claims                Unimpaired         No (Deemed to Accept)
     3                 Bond Claims                      Impaired                   Yes
     4           General Unsecured Claims              Unimpaired         No (Deemed to Accept)
     5        Preserved Intercompany Claims            Unimpaired         No (Deemed to Accept)
     6             Intercompany Claims                  Impaired          No (Deemed to Reject)
     7              Interests in Stayton               Unimpaired         No (Deemed to Accept)


 SECTION 4. TREATMENT OF CLAIMS AND INTERESTS

                 4.1     Other Priority Claims (Class 1). This Class consists of all Allowed Other
 Priority Claims against the Debtor that are specified as having priority in section 507(a) of the
 Bankruptcy Code, if any such Claims exist as of the Effective Date. Except to the extent that a
 Holder of an Allowed Other Priority Claim against the Debtor has agreed to a different treatment
 of such Claim, each such Holder shall receive, in full satisfaction of such Allowed Other Priority
 Claim, Cash in an amount equal to such Allowed Other Priority Claim, on or as soon as reasonably
 practicable after the later of (i) the Effective Date; (ii) the date the Other Priority Claim becomes
 an Allowed Claim; or (iii) the date for payment provided by any agreement or arrangement
 between the Debtor and the Holder of the Allowed Other Priority Claim against the Debtor.

                4.2    Other Secured Claims (Class 2). This Class consists of all Other Secured
 Claims against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on the later of
 the Effective Date and the date on which the Other Secured Claim is Allowed, each Holder of an
 Allowed Other Secured Claim shall receive, at the sole and exclusive option of the Reorganized
 Debtor: (a) Cash equal to the amount of such Claim; or (b) treatment of such Allowed Other
 Secured Claim in any other manner that renders the Claim Unimpaired, including Reinstatement.

                 4.3    Bond Claim (Class 3). This Class consists of the Bond Claims of the
 holders of the Bonds and the Trustee against the Debtor. The Bond Claims are Allowed Claims.
 Upon the terms and subject to the conditions set forth in this Plan, in full and final satisfaction,
 settlement, release, and discharge of the Bond Claims, each Holder of a Bond Claim shall receive
 its Pro Rata share of the Series 2020 Bonds on the Effective Date or as soon as practicable
 thereafter.

                                                  16
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29        Page 18 of 36



                 4.4     General Unsecured Claims (Class 4). This Class consists of all General
 Unsecured Claims against the Debtor. Except to the extent that a Holder of an Allowed General
 Unsecured Claim against the Debtor agrees to a different treatment of such Claim, on the Effective
 Date, (i) the Debtor or Reorganized Debtor, as applicable, will pay or treat such General Unsecured
 Claim, including a Claim of a Resident or under a Residency Agreement, in the ordinary course
 of business as if the Chapter 11 Case has not been commenced, or (ii) such Holder will receive
 such other treatment so as to render such General Unsecured Claim Unimpaired, in each case
 subject to all defenses or disputes the Debtor may assert as to the validity or amount of such
 Claims.

                4.5   Preserved Intercompany Claims (Class 5). This Class consists of all
 Preserved Intercompany Claims against the Debtor. In full satisfaction of an Allowed Preserved
 Intercompany Claim, on the later of the Effective Date and the date on which the Preserved
 Intercompany Claim is Allowed, each Holder of an Allowed Preserved Intercompany Claim shall
 be Reinstated.

               4.6    Intercompany Claims (Class 6). This Class consists of all Intercompany
 Claims against the Debtor. All Intercompany Claims shall be extinguished without distribution.

                 4.7     Interests in Stayton (Class 7). This Class consists of Interests of the Debtor.
 On the Effective Date, Interests of the Debtor shall be Reinstated, and holders of such Interests
 shall retain such Interests.

 SECTION 5. CRAMDOWN.

          If all applicable requirements for confirmation of this Plan are met as set forth in
 section 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that
 the Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy
 Code on the bases that this Plan is fair and equitable and does not discriminate unfairly with respect
 to each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
 reject, this Plan.

 SECTION 6. MEANS FOR IMPLEMENTATION OF THIS PLAN

                 6.1     Refinancing Transaction. On the Effective Date, the Debtor, the
 Reorganized Debtor, or any other entities may take all actions as may be necessary or appropriate
 to effect any transaction described in, approved by, contemplated by, or necessary to effectuate
 this Plan, including: (a) the execution and delivery of appropriate agreements or other documents
 of merger, consolidation, or reorganization containing terms that are consistent with the terms of
 this Plan and that satisfy the requirements of applicable law; (b) the execution and delivery of
 appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
 liability, duty, or obligation on terms consistent with the terms of this Plan; (c) the filing of
 appropriate certificates of incorporation, merger, or consolidation with the appropriate
 governmental authorities under applicable law; and (d) all other actions that the Debtor or the
 Reorganized Debtor, as applicable, determines are necessary or appropriate.

                 The Confirmation Order shall and shall be deemed to, under both section 1123 and
 section 363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary
                                                   17
Case 19-33756-sgj11 Doc 105 Filed 12/17/19                  Entered 12/17/19 09:07:29            Page 19 of 36



 or appropriate to effect any transaction described in, approved by, contemplated by, or necessary
 to effectuate this Plan.

                 6.2     2020 Bond Documents. The Reorganized Debtor shall be authorized to
 enter into the 2020 Bond Documents on the Effective Date. On the Effective Date, and following
 the consummation of the Refinancing Transaction, the 2020 Bond Documents shall constitute
 legal, valid, binding, and authorized obligations of the Reorganized Debtor, enforceable in
 accordance with their terms. The financial accommodations to be extended under the 2020 Bond
 Documents are being extended and shall be deemed to have been extended in good faith and for
 legitimate business purposes and are reasonable and shall not be subject to avoidance,
 recharacterization, or subordination (including equitable subordination) for any purposes
 whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other
 voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law. On
 the Effective Date, all of the Liens and security interests to be granted in accordance with the 2020
 Bond Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable
 Liens on and security interests in the collateral granted thereunder in accordance with the terms of
 the 2020 Bond Documents, (c) shall be deemed automatically perfected on the Effective Date
 (without any further action being required by the Reorganized Debtor, the Trustee, or any of
 Holders of Series 2020 Bonds), having the priority set forth in the 2020 Bond Documents and
 subject only to such Liens and security interests as may be permitted under the 2020 Bond
 Documents, and (d) shall not be subject to avoidance, recharacterization, or subordination
 (including equitable subordination) for any purposes whatsoever and shall not constitute
 preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy
 Code or any applicable non-bankruptcy law. The Reorganized Debtor, and the Entities granted
 such Liens and security interests are authorized to make all filings and recordings and to obtain all
 governmental approvals and consents necessary to establish and perfect such Liens and security
 interests under the provisions of the applicable state, provincial, federal, or other law (whether
 domestic or foreign) that would be applicable in the absence of this Plan and the Confirmation
 Order (it being understood that perfection shall occur automatically by virtue of the entry of the
 Confirmation Order, and any such filings, recordings, approvals, and consents shall not be
 required) and will thereafter cooperate to make all other filings and recordings that otherwise
 would be necessary under applicable law to give notice of such Liens and security interests to third
 parties.

                6.3      Series 2020 Bonds. On the Effective Date, the Reorganized Debtor shall
 cause the Issuer to issue the Series 2020 Bonds, the primary economic terms of which are described
 below:2

     Principal:             $105,795,000, plus all accrued and unpaid interest on the Bonds through
                            the Effective Date, on the terms and conditions set forth in the 2020 Bond
                            Documents.




 2
    The information set forth in the accompanying chart is solely for summary purposes. To the extent there is any
 discrepancy between the information set forth in the chart and the 2020 Bond Documents, the 2020 Bond Documents,
 copies of which are attached to the Disclosure Statement as Exhibit C, control.

                                                       18
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29          Page 20 of 36



  Rate of Interest       The Series 2020 Bonds will bear interest at a fixed rate of 5.75% per
  and Payment            annum, mature in 2054, subject to mandatory sinking fund payments
  Terms:                 commencing after the 5th anniversary of the Effective Date of this Plan on
                         a 35-year level debt service amortization schedule.

  Maturity Date:         December 1, 2054

  Call Protection:       The Series 2020 Bonds are subject to optional redemption at 107% from
                         the Effective Date of this Plan to the third anniversary of the Effective
                         Date of this Plan, with the optional redemption premium declining by 1%
                         on such anniversary and on each subsequent anniversary until the Series
                         2020 Bonds become redeemable at par.

  Collateral:            Pursuant to Section 3.01 of the Amended Master Indenture, the Liens and
                         security interests granted in the Original Master Indenture will continue
                         to secure the obligations under the Amended Master Indenture including
                         the Series 2019 Note. Pursuant to such grants, the Trustee has Liens and
                         security interests in substantially all of Stayton’s assets, including all real
                         and personal property, including Stayton’s Gross Revenues (as defined in
                         the Amended Master Indenture).

                 The issuance of the Series 2020 Bonds for distribution under this Plan is authorized
 without the need for further corporate action, and all of the Series 2020 Bonds issued or issuable
 under this Plan shall be duly authorized and validly issued under this Plan. The Reorganized
 Debtor shall cause to be delivered customary legal opinions and other documents in connection
 with the issuance of the Series 2020 Bonds, in form and substance acceptable to the Trustee,
 including, without limitation, (i) the Opinion of Bond Counsel described in the 2020 Bond
 Documents, and (ii) a lender’s title policy with respect to the real property securing the
 Reorganized Debtor’s obligations under the 2020 Bond Documents, and the first mortgage position
 of the Trustee, subject to such exceptions as are reasonably acceptable to the Trustee.

                6.4     Continued Corporate Existence. Except as otherwise provided in this Plan,
 the Debtor shall continue to exist as of the Effective Date as a separate corporate Entity, with all
 the powers of a corporation under the applicable law in the jurisdiction where the Debtor is
 incorporated or formed and under the certificate of incorporation and bylaws (or other formation
 documents) in effect prior to the Effective Date, except to the extent such certificate of
 incorporation and bylaws (or other formation documents) are amended by this Plan or otherwise,
 and to the extent such documents are amended, such documents are deemed to be under this Plan
 and require no further action or approval.

                 6.5     Vesting of Assets in the Reorganized Debtor. Except as otherwise provided
 in this Plan or any agreement, instrument, or other document incorporated herein, including the
 Liens and security interests granted under the Original Bond Documents as such Liens and security
 interests continue to secure the obligations related to the 2020 Bond Documents, on the Effective
 Date, all property in the Estate, all Causes of Action, and any property acquired by the Debtor
 under this Plan shall vest in the Reorganized Debtor, free and clear of all Liens, Claims, charges,
 or other encumbrances. On and after the Effective Date, except as otherwise provided in this Plan,

                                                  19
Case 19-33756-sgj11 Doc 105 Filed 12/17/19            Entered 12/17/19 09:07:29       Page 21 of 36



 the Reorganized Debtor may operate its business and may use, acquire, or dispose of property and
 compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
 by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
 Rules.

                 6.6     Cancellation of Agreements, Security Interests, and Other Interests. On
 the Effective Date, except to the extent otherwise specifically provided herein, including to the
 extent certain of the Original Bond Documents continue in existence pursuant to their amendment
 and restatement pursuant to the 2020 Bond Documents, all notes, instruments, certificates, and
 other documents evidencing the Bonds, shall be cancelled and the obligations of the Debtor or the
 Reorganized Debtor thereunder or in any way related thereto (including, without limitation, any
 guarantee obligations of any non-Debtor Affiliates with respect to the Bond Claims) shall be
 discharged and the agents and Trustee thereunder shall be automatically and fully discharged from
 all duties and obligations thereunder. Except to the extent certain security interests and Liens
 continue in existence pursuant to the amendment and restatement of the Original Bond Documents
 pursuant to the 2020 Bond Documents, all existing security interests and/or Liens and/or any other
 Secured Claims shall also be automatically released, discharged, terminated, and of no further
 force and effect as of the Effective Date. Notwithstanding the foregoing, following confirmation
 of the Plan or the occurrence of the Effective Date, to the extent that the Original Bond Documents
 do not otherwise remain in effect pursuant to the 2020 Bond Documents, any credit document or
 agreement that governs the rights of any Holder of a Bond Claim shall continue in effect for
 purposes of (1) allowing Holders of such Allowed Claims to receive distributions under this Plan;
 (2) allowing and preserving the rights of the agents or representative of Holders of such Claims to
 make distributions on account of such Allowed Claims, as provided herein; (3) preserving all
 exculpations in favor of the Trustee; (4) allowing the Trustee to enforce any rights and obligations
 owed to it under this Plan or the Confirmation Order; and (5) permitting the Trustee to appear and
 be heard in the Chapter 11 Case, or in any proceeding in the Bankruptcy Court or any other court.

                 6.7    Exemption from Registration Requirements; Trading of Securities. The
 offering, issuance, and distribution of Series 2020 Bonds issued under this Plan shall be exempt
 from, among other things, the registration requirements of section 5 of the Securities Act under
 section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section 1145(a)(1)
 of the Bankruptcy Code. Any and all Series 2020 Bonds issued under this Plan will be freely
 tradable under the Securities Act by the recipients thereof.

                 6.8    Organizational Documents. Subject to Section 6.1 of this Plan, the
 Reorganized Debtor shall enter into such agreements and amend its corporate governance
 documents to the extent necessary to implement the terms and provisions of this Plan. Under
 section 1123(a)(6) of the Bankruptcy Code, the organizational documents of the Reorganized
 Debtor will prohibit the issuance of non-voting Interests. After the Effective Date, the
 Reorganized Debtor will amend and restate its organizational documents, and the Reorganized
 Debtor will file its respective certificates or articles of incorporation, bylaws, or such other
 applicable formation documents, and other constituent documents as permitted by the laws of the
 state of incorporation and the organization documents of the Reorganized Debtor.

                 6.9    Exemption from Certain Transfer Taxes and Recording Fees. To the
 fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfer from the Debtor

                                                 20
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29        Page 22 of 36



 to the Reorganized Debtor or to any Entity under, in contemplation of, or in connection with this
 Plan or under: (1) the issuance, distribution, transfer, or exchange of any debt, securities, or other
 interest in the Debtor or the Reorganized Debtor; (2) the creation, modification, consolidation, or
 recording of any mortgage, deed of trust or other security interest, or the securing of additional
 indebtedness by such or other means; (3) the making, assignment, or recording of any lease or
 sublease; or (4) the making, delivery, or recording of any deed or other instrument of transfer
 under, in furtherance of, or in connection with, this Plan, including any deeds, bills of sale,
 assignments, or other instrument of transfer executed in connection with any transaction arising
 out of, contemplated by, or in any way related to this Plan, shall not be subject to any document
 recording tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage tax, real estate
 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
 filing or recording fee, or other similar tax or governmental assessment, and the appropriate state
 or local governmental officials or agents shall forego the collection of any such tax or
 governmental assessment and to accept for filing and recordation any of the foregoing instruments
 or other documents without the payment of any such tax or governmental assessment.

                 6.10 Board and Officers of the Reorganized Debtor. Except as stated below, as
 of the Effective Date, the members of the board of directors and officers of the Debtor as of the
 Petition Date shall remain in their current capacities as director and officers of the Reorganized
 Debtor, in each case subject to the ordinary rights and powers of the board of directors to remove
 or replace the officers in accordance with the Reorganized Debtor’s organizational documents and
 any applicable employment agreements that are assumed pursuant to this Plan. Upon the Effective
 Date, Louis E. Robichaux IV, as the Chief Restructuring Officer, and Joe Friedman, as the
 independent director appointed in connection with the Refinancing Transaction, will no longer
 serve in such capacities. From and after the Effective Date, each officer of the Reorganized Debtor
 shall serve pursuant to the terms of the Reorganized Debtor’s charters and bylaws or other
 formation and constituent documents, and applicable laws of the Reorganized Debtor’s jurisdiction
 of formation.

                 6.11 Directors and Officers Insurance Policies. Notwithstanding anything in
 this Plan to the contrary, the Reorganized Debtor shall be deemed to have assumed all of the
 Debtor’s D&O Liability Insurance Policies under section 365(a) of the Bankruptcy Code effective
 as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s
 approval of the Reorganized Debtor’s foregoing assumption of the unexpired D&O Liability
 Insurance Policies. Notwithstanding anything to the contrary contained in this Plan, Confirmation
 of this Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed
 by the foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity
 obligation will be deemed and treated as an Executory Contract that has been assumed by the
 Debtor under this Plan as to which no Proof of Claim need be Filed.

                 6.12 Other Insurance Policies. On the Effective Date, the Debtor’s Insurance
 Policies in existence as of the Effective Date shall be Reinstated and continued in accordance with
 their terms and, to the extent applicable, shall be deemed assumed by the Reorganized Debtor
 under section 365 of the Bankruptcy Code and Section 7.1 hereof. Nothing in this Plan shall affect,
 impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized Debtor
 under the Insurance Policies in any manner, and such insurance carriers, the insureds, and
 Reorganized Debtor shall retain all rights and defenses under such Insurance Policies. The

                                                  21
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29        Page 23 of 36



 Insurance Policies shall apply to and be enforceable by and against the insureds and the
 Reorganized Debtor in the same manner and according to the same terms and practices applicable
 to the Debtor, as existed prior to the Effective Date. Following the Effective Date, the Debtor’s
 Insurance Policies shall comply with all applicable covenants set forth in the 2020 Bond
 Documents.

                 6.13 Preservation of Rights of Action. In accordance with section 1123(b) of
 the Bankruptcy Code but subject to the releases set forth in Section 9 herein, including but not
 limited to the release of all Causes of Action against the Trustee and the Steering Committee, all
 Causes of Action that the Debtor may hold against any Entity shall vest in the Reorganized Debtor
 on the Effective Date. Thereafter, the Reorganized Debtor shall have the exclusive right, authority,
 and discretion to determine, initiate, file, prosecute, enforce, abandon, settle, compromise, release,
 withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
 Petition Date, and to decline to do any of the foregoing without the consent or approval of any
 third party or further notice to or action, order, or approval of the Bankruptcy Court. Subject to
 the releases set forth in Section 9 herein, no Entity may rely on the absence of a specific
 reference in this Plan, the Plan Supplement, or the Disclosure Statement to any specific
 Cause of Action as any indication that the Debtor or Reorganized Debtor, as applicable, will
 not pursue any and all available Causes of Action. The Debtor or Reorganized Debtor, as
 applicable, expressly reserves all rights to prosecute any and all Causes of Action against any
 Entity, except as otherwise expressly provided in this Plan, and, therefore, no preclusion
 doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
 preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall apply to any Cause of
 Action upon, after, or as a consequence of the confirmation of the Plan or the occurrence of
 the Effective Date.

                  6.14 Corporate Action. Upon the Effective Date, all actions contemplated by
 this Plan shall be deemed authorized, approved, and, to the extent taken prior to the Effective Date,
 ratified without any requirement for further action by Holders of Claims or Interests, directors,
 managers, or officers of the Debtor, the Reorganized Debtor, or any other Entity, including:
 (1) assumption of Executory Contracts; (2) selection of the directors, managers, and officers for
 the Reorganized Debtor; (3) the execution of and entry into the 2020 Bond Documents; (4) the
 issuance and distribution of the Series 2020 Bonds as provided herein; and (5) all other acts or
 actions contemplated or reasonably necessary or appropriate to promptly consummate the
 transactions contemplated by this Plan (whether to occur before, on, or after the Effective Date).
 All matters provided for in this Plan involving the company structure of the Reorganized Debtor
 and any company action required by the Debtor or Reorganized Debtor, as applicable, in
 connection therewith shall be deemed to have occurred on and shall be in effect as of the Effective
 Date without any requirement of further action by the security holders, directors, managers,
 authorized persons, or officers of the Debtor or Reorganized Debtor, as applicable.

                  On or prior to the Effective Date, the appropriate officers, directors, managers, or
 authorized persons of the Debtor or Reorganized Debtor, as applicable (including any president,
 vice-president, chief executive officer, treasurer, general counsel, or chief financial officer
 thereof), shall be authorized and directed to issue, execute, and deliver the agreements, documents,
 securities, certificates of incorporation, certificates of formation, bylaws, operating agreements,
 and instruments contemplated by this Plan (or necessary or desirable to effect the transactions

                                                  22
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29        Page 24 of 36



 contemplated by this Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor,
 as applicable, including (1) the 2020 Bond Documents, (2) the Series 2020 Bonds and (3) any and
 all other agreements, documents, securities, and instruments relating to the foregoing. The
 authorizations and approvals contemplated by this Plan shall be effective notwithstanding any
 requirements under non-bankruptcy law.

                6.15 Effectuating Documents; Further Transactions. Prior to, on, and after the
 Effective Date, the Debtor and Reorganized Debtor and the directors, managers, officers,
 authorized persons, and members of the boards of directors or managers and directors thereof, are
 authorized to and may issue, execute, deliver, file, or record such contracts, securities, instruments,
 releases, and other agreements or documents and take such actions as may be necessary or
 appropriate to effectuate, implement, and further evidence the terms and provisions of this Plan,
 the 2020 Bond Documents, and any securities issued under this Plan in the name of and on behalf
 of the Reorganized Debtor, without the need for any approvals, authorizations, actions, or consents
 except for those expressly required under this Plan. All counterparties to any documents described
 in this paragraph are authorized to and may execute any such documents as may be required or
 provided by such documents without further order of the Bankruptcy Court.

 SECTION 7. ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES

                7.1     Assumption of Executory Contracts. Except as otherwise provided in this
 Plan, each of the Executory Contracts of the Debtor, including the Residency Agreements, shall
 be deemed assumed as of the Effective Date, without the need for any further notice to or action,
 order, or approval of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code. The
 Confirmation Order may constitute an order of the Bankruptcy Court approving the assumption of
 each of the Executory Contracts, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code
 and effective on the occurrence of the Effective Date.

                7.2   Inclusiveness. Except as otherwise provided herein or agreed to by the
 Debtor and the applicable counterparty, each Executory Contract shall include any and all
 modifications, amendments, supplements, restatements or other agreements made directly or
 indirectly by any agreement, instrument or other document that in any manner affects such
 Executory Contract.

                 7.3     Indemnification. On and as of the Effective Date, the Indemnification
 Provisions will be assumed and irrevocable and will survive the effectiveness of this Plan, and the
 Reorganized Debtor’s governance documents will provide for the indemnification, defense,
 reimbursement, exculpation, and/or limitation of liability of and advancement of fees and expenses
 to the Debtor’s and the Reorganized Debtor’s current and former directors, officers, employees,
 and agents to the fullest extent permitted by law and at least to the same extent as the certificate of
 incorporation, bylaws, or similar organizational documents of the Debtor as of the Petition Date,
 against any claims or Causes of Action whether direct or derivative, liquidated or unliquidated,
 fixed, or contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen
 or unforeseen, asserted or unasserted. The Reorganized Debtor shall not amend and/or restate its
 certificate of incorporation, bylaws, or similar organizational document before or after the
 Effective Date to terminate or materially adversely affect (1) the Reorganized Debtor’s obligations

                                                   23
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29       Page 25 of 36



 referred to in the immediately preceding sentence or (2) the rights of such managers, directors,
 officers, employees, or agents referred to in the immediately preceding sentence. Notwithstanding
 anything to the contrary herein, the Reorganized Debtor shall not be required to indemnify the
 Debtor’s managers, directors, officers, or employees for any claims or Causes of Action for which
 indemnification is barred under applicable law, the Debtor’s organizational documents, or
 applicable agreements governing the Debtor’s indemnification obligations.

                 7.4    Full Release and Satisfaction. Assumption of any Executory Contract
 pursuant to this Plan or otherwise shall result in the full release and satisfaction of any Claims or
 defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change
 in control or ownership interest composition or other bankruptcy related defaults, arising under
 any assumed Executory Contract at any time before the effective date of the assumption.

                 7.5      Reservation of Rights. Nothing contained in this Plan or the Plan
 Supplement shall constitute an admission by the Debtor or the Reorganized Debtor that any such
 contract or lease is in fact an Executory Contract or that the Debtor or the Reorganized Debtor has
 any liability thereunder.

                7.6    Nonoccurrence of Effective Date. In the event that the Effective Date does
 not occur, the Bankruptcy Court shall retain jurisdiction with respect to any request to extend the
 deadline for assuming or rejecting unexpired leases under section 365(d)(4) of the Bankruptcy
 Code, unless such deadline(s) have expired.

 SECTION 8. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
 EFFECTIVE DATE

               8.1    Conditions Precedent to Confirmation. Confirmation of this Plan shall not
 occur, and the Confirmation Order shall not be entered, until each of the following conditions
 precedent have been satisfied or waived pursuant to the provisions of this Plan:

                              (a)     The proposed Confirmation Order shall be in form and
        substance reasonably satisfactory in all respects to the Debtor, the Trustee and the Steering
        Committee; and

                             (b)    This Plan and the Plan Supplement, including any schedules,
        documents, supplements and exhibits thereto shall be, in form and substance, on the terms
        contemplated by the Plan Term Sheet.

                8.2      Conditions Precedent to the Effective Date. The Effective Date shall not
 occur until each of the following conditions precedent have been satisfied or waived pursuant to
 the provisions of this Plan:

                              (a)    The Bankruptcy Court shall have entered the Confirmation
        Order, in form and substance reasonably satisfactory to the Debtor, the Trustee, and the
        Steering Committee, and such Confirmation Order shall not be subject to any stay or an
        unresolved request for revocation under section 1144 of the Bankruptcy Code;



                                                  24
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29       Page 26 of 36



                               (b)     The Plan Support Agreement shall not have been terminated,
        and remains in full force and effect;

                              (c)   On the occurrence of the Effective Date, the conditions to
        effectiveness of the 2020 Bond Documents shall have been satisfied or waived and the
        Refinancing Transaction shall have closed pursuant to the terms of the Plan Support
        Agreement;

                                (d)    The Effective Date shall be no earlier than December 21,
        2019.

                                (e)    All actions, documents, certificates, and agreements
        necessary to implement this Plan, including, without limitation, 2020 Bond Documents,
        shall have been effected or executed and delivered to the required parties and, to the extent
        required, filed with the applicable governmental units in accordance with applicable laws;
        and

                             (f)     All requisite governmental authorities and third parties shall
        have approved or consented, to the extent required, to all actions, documents, certificates,
        and agreements necessary to implement this Plan.

                 8.3     Waiver of Conditions. The conditions to confirmation and consummation
 of this Plan set forth herein may be waived in writing at any time by the Debtor, with the written
 consent of the Trustee, without notice to any other parties in interest or the Bankruptcy Court and
 without a hearing.

                 8.4    Effect of Failure of Conditions. If consummation of this Plan does not
 occur, this Plan shall be null and void in all respects and nothing contained in this Plan or the
 Disclosure Statement shall: (1) constitute a waiver or release of any claims by or Claims against
 the Debtor; (2) prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests
 or any other Person; or (3) constitute an admission, acknowledgment, offer or undertaking by the
 Debtor, any Holders of Claims or Interests or any other Person in any respect.

 SECTION 9. EFFECT OF CONFIRMATION

                  9.1     General. Under section 1123 of the Bankruptcy Code, and in consideration
 for the classification, distributions, releases and other benefits provided under this Plan, upon the
 Effective Date, the provisions of this Plan shall constitute a good faith compromise and settlement
 of all Claims and Interests and controversies resolved under this Plan. The entry of the
 Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
 settlement of all such Claims, Interests and controversies, as well as a finding by the Bankruptcy
 Court that any such compromise or settlement is in the best interests of the Debtor, its Estate, and
 any Holders of Claims and Interests and is fair, equitable and reasonable. Notwithstanding
 anything contained herein to the contrary, the allowance, classification and treatment of all
 Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
 takes into account the relative priority and rights of the Claims and the Interests in each Class in
 connection with any contractual, legal and equitable subordination rights relating thereto whether
 arising under general principles of equitable subordination, section 510 of the Bankruptcy Code or
                                                  25
Case 19-33756-sgj11 Doc 105 Filed 12/17/19               Entered 12/17/19 09:07:29         Page 27 of 36



 otherwise. As of the Effective Date, any and all contractual, legal and equitable subordination
 rights, whether arising under general principles of equitable subordination, section 510 of the
 Bankruptcy Code or otherwise, relating to the allowance, classification and treatment of all
 Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
 are settled, compromised, terminated and released pursuant hereto; provided, however, that
 nothing contained herein shall preclude any Person or Entity from exercising their rights under
 and consistent with the terms of this Plan and the contracts, instruments, releases, indentures, and
 other agreements or documents delivered under or in connection with this Plan. Notwithstanding
 the foregoing, any subordinated debt expressly provided for in this Plan or the 2020 Bond
 Documents shall remain subordinated to the extent provided for in such documents.

                 9.2     Releases by the Debtor. Pursuant to section 1123(b) of the Bankruptcy
 Code and except as otherwise specifically provided in this Plan or the Plan Supplement, for good
 and valuable consideration, including the consummation of the transactions contemplated by this
 Plan, as of the Effective Date, each Released Party will be deemed released and discharged by
 each and all of the Debtor, the Reorganized Debtor, and their Estates, in each case on behalf of
 themselves and their respective successors, assigns, and representatives, and any and all other
 entities who may purport to assert any cause of action, directly or derivatively, by, through, for, or
 because of the foregoing entities, from any and all claims, obligations, rights, suits, damages,
 causes of action, remedies, and liabilities whatsoever, including any derivative claims, asserted or
 assertable on behalf of any of the Debtor, the Reorganized Debtor, or their Estates, as applicable,
 whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
 or otherwise, that the Debtor, the Reorganized Debtor, or their Estates or affiliates would have
 been legally entitled to assert in their own right (whether individually or collectively) or on behalf
 of the holder of any Claim against, or Interest in, the Debtor or other Entity, based on or relating
 to, or in any manner arising from, in whole or in part, the Debtor, the purchase, sale, or rescission
 of the purchase or sale of any security of the Debtor or the Reorganized Debtor, the subject matter
 of, or the transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
 business or contractual arrangements between the Debtor and any Released Party, the Debtor’s in-
 or out-of-court restructuring efforts, intercompany transactions, the Chapter 11 Case, the
 formulation, preparation, dissemination, negotiation, filing, or consummation of the Disclosure
 Statement, the Refinancing Transaction, this Plan, or any other restructuring transaction, contract,
 instrument, release, or other agreement or document created or entered into in connection with the
 Disclosure Statement, the Plan Support Agreement, or this Plan, the filing of the Chapter 11 Case,
 the pursuit of Confirmation of this Plan, the pursuit of consummation of this Plan, the
 administration and implementation of this Plan, including the issuance or distribution of securities
 pursuant to this Plan, or the distribution of property under this Plan or any other related agreement,
 or upon any other act or omission, transaction, agreement, event, or other occurrence taking place
 on or before the Effective Date, other than Claims or liabilities arising out of or relating to a
 Released Party’s willful misconduct or intentional fraud as determined by a Final Order of the
 Bankruptcy Court; provided that any right to enforce this Plan and the Confirmation Order is not
 so released by this Section 9.2.

                 The foregoing release shall be effective as of the Effective Date without further
 notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
 or rule or the vote, consent, authorization or approval of any Person and the Confirmation Order
 will permanently enjoin the commencement or prosecution by any Person or Entity, whether

                                                    26
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29        Page 28 of 36



 directly, derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands,
 debts, rights, Causes of Action or liabilities released under the foregoing release. Notwithstanding
 the foregoing, nothing in this Section 9.2 shall or shall be deemed to prohibit the Debtor or the
 Reorganized Debtor from asserting and enforcing any claims, obligations, suits, judgments,
 demands, debts, rights, Causes of Action or liabilities they may have against any Person that is
 based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtor
 or the Reorganized Debtor, unless otherwise expressly provided for in this Plan.

                  Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 under Bankruptcy Rule 9019, of foregoing release, which includes by reference each of the related
 provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
 finding that the foregoing release is: (i) in exchange for the good and valuable consideration
 provided by the Released Parties; (ii) a good faith settlement and compromise of the Claims
 released; (iii) in the best interest of the Debtor and its Estate; (iv) fair, equitable and reasonable;
 and (v) given and made after due notice and opportunity for hearing.

            9.3 Releases by Holders of Claims. AS OF THE EFFECTIVE DATE,
 EXCEPT (I) FOR THE RIGHT TO ENFORCE THIS PLAN OR ANY RIGHT OR
 OBLIGATION ARISING UNDER THE PLAN SUPPLEMENTS THAT REMAIN IN
 EFFECT OR BECOME EFFECTIVE AFTER THE EFFECTIVE DATE OR (II) AS
 OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR CONFIRMATION ORDER,
 INCLUDING THE 2020 BOND DOCUMENTS, IN EXCHANGE FOR GOOD AND
 VALUABLE CONSIDERATION, INCLUDING THE OBLIGATIONS OF THE DEBTOR
 UNDER THIS PLAN AND THE CONTRIBUTIONS OF THE RELEASED PARTIES TO
 FACILITATE AND IMPLEMENT THIS PLAN, TO THE FULLEST EXTENT
 PERMISSIBLE UNDER APPLICABLE LAW, THE RELEASED PARTIES SHALL BE
 DEEMED CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
 AND FOREVER, RELEASED, AND DISCHARGED BY (A) HOLDERS OF BOND
 CLAIMS WHO HAVE NOT ELECTED TO OPT-OUT OF THE RELEASES PROPOSED
 UNDER THIS PLAN AND (B) THE PARTIES TO THE PLAN SUPPORT AGREEMENT,
 FROM ANY AND ALL CLAIMS, INTERESTS OR CAUSES OF ACTION
 WHATSOEVER, WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN OR
 UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING BEFORE THE EFFECTIVE
 DATE, AS OF THE EFFECTIVE DATE OR ARISING THEREAFTER, IN LAW, AT
 EQUITY, WHETHER FOR TORT, CONTRACT, VIOLATIONS OF STATUTES
 (INCLUDING BUT NOT LIMITED TO THE FEDERAL OR STATE SECURITIES
 LAWS), OR OTHERWISE, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY
 ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
 IN WHOLE OR IN PART UPON ANY ACT OR OMISSION, TRANSACTION, OR
 OTHER OCCURRENCE OR CIRCUMSTANCES EXISTING OR TAKING PLACE
 PRIOR TO OR ON THE EFFECTIVE DATE ARISING FROM OR RELATED IN ANY
 WAY TO THE DEBTOR, THE DEBTOR’S REFINANCING AND THE TRANSACTIONS
 CONTEMPLATED THEREIN OR HEREIN, THE CHAPTER 11 CASE, THE
 NEGOTIATION, FORMULATION, PREPARATION OR CONSUMMATION OF THIS
 PLAN, THE PLAN SUPPORT AGREEMENT, THE DEFINITIVE DOCUMENTS, OR
 ANY RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS OR THE
 SOLICITATION OF VOTES WITH RESPECT TO THIS PLAN, PROVIDED THAT THE

                                                   27
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29        Page 29 of 36



 RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY ACT OR OMISSION
 THAT CONSTITUTES ACTUAL FRAUD, GROSS NEGLIGENCE, WILLFUL
 MISCONDUCT, OR A CRIMINAL ACT AS DETERMINED BY A FINAL ORDER.

                 9.4     Exculpation. To the maximum extent permitted by applicable law, no
 Exculpated Party will have or incur, and each Exculpated Party is hereby released and exculpated
 from, any Claim, obligations, suit, judgment, damage, demand, debt, right, cause of action,
 remedy, loss and liability for any Claim in connection with or arising out of the administration of
 the Chapter 11 Case, the negotiation and pursuit of the Plan Support Agreement, the Refinancing
 Transaction, this Plan, or the solicitation of votes for, or confirmation of, this Plan, the funding or
 consummation of this Plan, the occurrence of the Effective Date, the administration of this Plan or
 the property to be distributed under this Plan, the issuance of securities under or in connection with
 this Plan, or the transactions in furtherance of any of the foregoing, except for: (a) the liability of
 any entity that would otherwise result from the failure to perform or pay any obligation or liability
 under this Plan or any contract, instrument, release or other agreement or document to be entered
 into or delivered in connection with this Plan; or (b) the liability of any entity that would otherwise
 result from any such act or omission to the extent that such act or omission is determined to have
 constituted actual fraud, gross negligence, willful misconduct or a criminal act as determined by a
 Final Order.

                  9.5    Discharge of Claims and Interest. To the fullest extent provided under
 section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code, except as otherwise
 expressly provided by this Plan or the Confirmation Order, effective as of the Effective Date, all
 consideration distributed under this Plan shall be in exchange for, and in complete satisfaction,
 settlement, discharge, and release of, all Claims, Interests and Causes of Action of any kind or
 nature whatsoever against the Debtor or any of its Assets or properties, including any interest
 accrued on such Claims or Interests from and after the Petition Date, and regardless of whether
 any property shall have been abandoned by order of the Bankruptcy Court, distributed or retained
 under this Plan on account of such Claims, Interests or Causes of Action. Except as otherwise
 expressly provided by this Plan or the Confirmation Order, upon the Effective Date, the Debtor
 and its Estate shall be deemed discharged and released under and to the fullest extent provided
 under sections 524 and 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code
 from any and all Claims of any kind or nature whatsoever, including, but not limited to, demands
 and liabilities that arose before the Confirmation Date, and all debts of the kind specified in
 sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall void any judgment
 obtained against the Debtor or the Reorganized Debtor at any time, to the extent that such judgment
 relates to a discharged Claim.

            9.6 Injunction. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
 THIS PLAN OR THE CONFIRMATION ORDER, INCLUDING BUT NOT LIMITED TO
 ANY RIGHT ARISING UNDER OR RELATED TO THE 2020 BOND DOCUMENTS,
 FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO
 THE FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER
 APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, PERMANENTLY
 ENJOINED FROM (I) COMMENCING OR CONTINUING, IN ANY MANNER OR IN
 ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING; (II) ENFORCING,
 ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY

                                                   28
Case 19-33756-sgj11 Doc 105 Filed 12/17/19            Entered 12/17/19 09:07:29      Page 30 of 36



 JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR
 ENFORCING ANY LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR
 RIGHT OF SUBROGATION OF ANY KIND; OR (V) COMMENCING OR CONTINUING
 IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH
 CASE ON ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND,
 LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST,
 OR REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
 DISCHARGED OR TO BE DISCHARGED UNDER THIS PLAN OR THE
 CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR
 DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
 RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
 THE CHAPTER 11 CASE UNDER SECTION 105 OR SECTION 362 OF THE
 BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE
 CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
 THE EFFECTIVE DATE.

            9.7  Binding Nature of Plan. ON THE EFFECTIVE DATE, AND
 EFFECTIVE AS OF THE EFFECTIVE DATE, THIS PLAN SHALL BIND, AND SHALL
 BE DEEMED BINDING UPON, THE DEBTOR, THE REORGANIZED DEBTOR, ANY
 AND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTOR, ALL
 PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
 SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS
 DESCRIBED IN THIS PLAN, EACH PERSON ACQUIRING PROPERTY UNDER THIS
 PLAN, ANY AND ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS
 WITH THE DEBTOR AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH
 OF THE FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
 LAW, AND NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY
 (I) WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY,
 UNDER THIS PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
 CHAPTER 11 CASE OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THIS PLAN,
 AFFIRMATIVELY VOTED TO REJECT THIS PLAN OR IS CONCLUSIVELY
 PRESUMED TO REJECT THIS PLAN.

                 9.8     Protection Against Discriminatory Treatment. To the extent provided by
 section 525 of the Bankruptcy Code and the Supremacy Clause of the United States Constitution,
 all Persons and Entities, including Governmental Units, shall not discriminate against the
 Reorganized Debtor or deny, revoke, suspend or refuse to renew a license, permit, charter,
 franchise or other similar grant to, condition such a grant to, discriminate with respect to such a
 grant, against the Reorganized Debtor, or another Person or Entity with whom the Reorganized
 Debtor has been associated, solely because the Debtor has been a debtor under chapter 11 of the
 Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Case (or during
 the Chapter 11 Case but before the Debtor is granted or denied a discharge) or has not paid a debt
 that is dischargeable in the Chapter 11 Case.

                9.9    Preservation of Privilege and Defenses. No action taken by the Debtor or
 Reorganized Debtor in connection with this Plan shall be (or be deemed to be) a waiver of any
 privilege or immunity of the Debtor or Reorganized Debtor, as applicable, including any attorney-

                                                 29
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29       Page 31 of 36



 client privilege or work-product privilege attaching to any documents or communications (whether
 written or oral).

                  9.10 Injunction Against Interference with Plan. Upon the Bankruptcy Court’s
 entry of the Confirmation Order, all Holders of Claims and Interests, the Debtor, and other parties
 in interest, along with their respective present or former employees, agents, officers, directors, or
 principals, shall be enjoined from taking any actions to interfere with the Debtor’s, the
 Reorganized Debtor’s and their respective affiliates’, employees’, advisors’, officers’ and
 directors’, and agents’ implementation or consummation of this Plan.

                 9.11 Release of Liens. Except as otherwise provided in this Plan, the
 Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents
 amend or restate the Original Bond Documents, or in any contract, instrument, release or other
 agreement or document created pursuant to this Plan, on the Effective Date and concurrently with,
 and conditioned upon, the applicable Distributions made pursuant to this Plan and, in the case of
 a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the
 Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests against any
 property of the Estate shall be fully released. Except as otherwise provided in this Plan, the
 Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents
 amend or restate the Original Bond Documents, all mortgages, deeds of trust, Liens, pledges or
 other security interests against any property of the Debtor’s Estate shall be fully released on the
 Effective Date without any further action of any party, including, but not limited to, further order
 of the Bankruptcy Court or filing updated schedules or statements typically filed pursuant to the
 Uniform Commercial Code.

 SECTION 10. MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN

                10.1 Modification and Amendments. This Plan or any exhibits thereto may be
 amended, modified, or supplemented by the Debtor with the consent of the Trustee in the manner
 provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law without
 additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition, after the
 Confirmation Date, the Debtor or the Reorganized Debtor may institute proceedings in the
 Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in this Plan
 or the Confirmation Order with respect to such matters as may be necessary to carry out the
 purposes and effects of this Plan.

                 10.2 Effect of Confirmation on Modifications. Entry of the Confirmation Order
 shall mean that all modifications or amendments to this Plan occurring after the solicitation thereof
 are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or resolicitation under Bankruptcy Rule 3019.

                 10.3 Revocation or Withdrawal of this Plan. The Debtor reserves the right to,
 consistent with its fiduciary duties, revoke or withdraw this Plan before the Effective Date. If the
 Debtor revokes or withdraws this Plan, or if the Confirmation Date does not occur, then: (a) this
 Plan shall be null and void in all respects; (b) any settlement or compromise embodied in this Plan
 (including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
 or Interests), assumption or rejection of Executory Contracts effected by this Plan, and any

                                                  30
Case 19-33756-sgj11 Doc 105 Filed 12/17/19              Entered 12/17/19 09:07:29         Page 32 of 36



 document or agreement executed pursuant to this Plan, shall be deemed null and void; and
 (c) nothing contained in this Plan shall: (i) constitute a waiver or release of any Claims or Interests;
 (ii) prejudice in any manner the rights of the Debtor or any other Person; or (iii) constitute an
 admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Person.

 SECTION 11. RETENTION OF JURISDICTION

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the
 Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over
 all matters arising out of, or related to, the Chapter 11 Case and this Plan, including, but not limited
 to, jurisdiction to:

                                 (a)    allow, disallow, determine, liquidate, classify, estimate or
         establish the priority, secured or unsecured status or amount of any Claim or Interest,
         including the resolution of any request for payment of any Administrative Expense Claim
         and the resolution of any and all objections to the secured or unsecured status, priority,
         amount or allowance of Claims;

                             (b)     decide and resolve all matters related to the granting and
         denying, in whole or in part, of any applications for allowance of compensation or
         reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy Code
         or this Plan;

                                 (c)    resolve any matters related to: (i) the assumption or rejection
         of any Executory Contract to which the Debtor is party or with respect to which the Debtor
         may be liable in any manner and to hear, determine and, if necessary, liquidate, any Claims
         arising therefrom, and cure Claims, pursuant to section 365 of the Bankruptcy Code or any
         other matter related to such Executory Contract; (ii) any potential contractual obligation
         under any Executory Contract that is assumed; and (iii) any dispute regarding whether a
         contract or lease is or was executory or expired;

                             (d)      ensure that Distributions to Holders of Allowed Claims are
         accomplished pursuant to the provisions of this Plan;

                               (e)     adjudicate, decide or resolve any matters, and grant or deny
         any applications involving the Debtor that may be pending on the Effective Date;

                                 (f)     adjudicate, decide or resolve any matter involving the
         Reorganized Debtor;

                               (g)    adjudicate, decide or resolve any and all matters related to
         section 1141 of the Bankruptcy Code;

                                (h)    issue injunctions, enter and implement other orders or take
         such other actions as may be necessary or appropriate to restrain interference by any Person
         with consummation or enforcement of this Plan;



                                                   31
Case 19-33756-sgj11 Doc 105 Filed 12/17/19            Entered 12/17/19 09:07:29        Page 33 of 36



                              (i)     resolve any cases, controversies, suits, disputes or Causes of
        Action with respect to the discharge, releases, injunctions, exculpations, indemnifications
        and other provisions contained in this Plan and enter such orders as may be necessary or
        appropriate to implement such releases, injunctions and other provisions;

                               (j)    enter and implement such orders as are necessary or
        appropriate if the Confirmation Order is for any reason modified, stayed, reversed, revoked
        or vacated;

                               (k)      resolve any cases, controversies, suits, disputes or Causes of
        Action that may arise in connection with or relate to this Plan, the Disclosure Statement,
        the Confirmation Order, any transactions or payments contemplated thereby, or any
        contract, instrument, release, indenture or other agreement or document relating to any of
        the foregoing;

                               (l)     adjudicate any and all disputes arising from or relating to
        Distributions under this Plan;

                             (m)    consider any modifications of this Plan, cure any defect or
        omission or reconcile any inconsistency in any Bankruptcy Court order, including the
        Confirmation Order;

                               (n)    hear and determine all disputes involving the existence,
        nature or scope of the Debtor’s discharge;

                               (o)     enforce all orders previously entered by the Bankruptcy
        Court;

                               (p)     hear any other matter not inconsistent with the Bankruptcy
        Code; and

                               (q)     enter a final decree closing the Chapter 11 Case.

 SECTION 12. MISCELLANEOUS PROVISIONS

                12.1 Section 1125(e) Good Faith Compliance. As of and subject to the
 occurrence of the Confirmation Date, the Debtor and its Related Persons shall be deemed to have
 solicited acceptances of this Plan in good faith and in compliance with the applicable provisions
 of the Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation governing the
 adequacy of disclosure in connection with such solicitation.

                12.2 Substantial Consummation. On the Effective Date, this Plan shall be
 deemed to be substantially consummated within the meaning set forth in section 1101 and pursuant
 to section 1127(b) of the Bankruptcy Code.

                  12.3 Closing of the Chapter 11 Case. The Reorganized Debtor shall, promptly
 after the full administration of the Chapter 11 Case, but by no later than March 31, 2020, file with


                                                 32
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29        Page 34 of 36



 the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
 of the Bankruptcy Court to close the Chapter 11 Case.

                12.4 Plan Supplement. Any exhibits or schedules not filed with this Plan may
 be contained in the Plan Supplement, if any, and the Debtor hereby reserves the right to file such
 exhibits or schedules as a Plan Supplement.

                 12.5 Further Assurances. The Debtor or the Reorganized Debtor may file with
 the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
 to effectuate and further evidence the terms and conditions of this Plan. The Debtor, the
 Reorganized Debtor and all Holders of Claims receiving Distributions pursuant to this Plan and all
 other parties in interest shall, from time to time, prepare, execute and deliver any agreements or
 documents and take any other actions as may be necessary or advisable to effectuate the provisions
 and intent of this Plan.

               12.6 Exhibits Incorporated. All exhibits to this Plan, including the Plan
 Supplement, are incorporated into and are part of this Plan as if fully set forth herein.

                12.7 Inconsistency. In the event of any inconsistency among this Plan, the
 Disclosure Statement and any exhibit to the Disclosure Statement, the provisions of this Plan shall
 govern.

                 12.8 No Admissions. If the Effective Date does not occur, this Plan shall be null
 and void in all respects, and nothing contained in this Plan shall (a) constitute a waiver or release
 of any Claims by or against, or any Interests in, the Debtor, (b) prejudice in any manner the rights
 of the Debtor or any other party in interest, or (c) constitute an admission of any sort by the Debtor
 or other party in interest.

                12.9 Reservation of Rights. Except as expressly set forth herein, this Plan shall
 have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order and the
 Effective Date has occurred. None of this Plan, any statement or provision contained in this Plan
 or any action taken or not taken by the Debtor with respect to this Plan, the Disclosure Statement
 or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
 the Debtor with respect to the Holders of Claims or Interests before the Effective Date.

                 12.10 Successors and Assigns. The rights, benefits and obligations of any Person
 named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir,
 executor, administrator, successor or assign, affiliate, officer, director, manager, agent,
 representative, attorney, beneficiaries or guardian, if any, of each Person.

                12.11 Entire Agreement. On the Effective Date, this Plan supersedes all previous
 and contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into this Plan.

               12.12 Notices. All notices, requests, and demands to or upon the Debtor in the
 Chapter 11 Case shall be in writing and, unless otherwise provided herein, shall be deemed to have
 been duly given or made when actually delivered or, if by facsimile transmission, when received
 and telephonically confirmed to the below recipients:

                                                  33
Case 19-33756-sgj11 Doc 105 Filed 12/17/19            Entered 12/17/19 09:07:29       Page 35 of 36



                      TARRANT COUNTY SENIOR LIVING CENTER, INC.
                             c/o Ankura Consulting Group LLC
                              Attention: Louis E. Robichaux IV
                                   15950 Dallas Parkway
                                     Dallas, Texas 75248
                                 Telephone: (214) 200-3689
                                 Facsimile: (214) 200-3686
                            E-mail: louis.robichaux@ankura.com

                                           with copies to:

                                       DLA PIPER LLP (US)
                                  Attention: Thomas R. Califano
                                   1251 Avenue of the Americas
                                 New York, New York 10020-1104
                                    Telephone: (212) 335-4500
                                    Facsimile: (212) 335-4501
                               E-mail: thomas.califano@dlapiper.com

                                               - and -

                                      DLA PIPER LLP (US)
                                     Attention: Rachel Nanes
                             200 South Biscayne Boulevard, Suite 2500
                                       Miami, Florida 33131
                                   Telephone: (305) 423-8563
                                    Facsimile: (305) 675-8206
                                E-mail: rachel.nanes@dlapiper.com

                                               - and -

                                       DLA PIPER LLP (US)
                                  Attention: Andrew B. Zollinger
                                 1900 North Pearl Street, Suite 2200
                                         Dallas, Texas 75201
                                    Telephone: (214) 743-4500
                                     Facsimile: (214) 743-4545
                               E-mail: andrew.zollinger@dlapiper.com

                All notices and requests to Persons holding any Claim or Interest in any Class shall
 be sent to them at their last known address or to the last known address of their attorney of record
 in the Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any
 other address for purposes of this section, which designation will be effective upon receipt by the
 Debtor.

                12.13 Severability. If, prior to the entry of the Confirmation Order, any term or
 provision of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
 Bankruptcy Court shall have the power to alter and interpret such term or provision to make it

                                                 34
Case 19-33756-sgj11 Doc 105 Filed 12/17/19             Entered 12/17/19 09:07:29       Page 36 of 36



 valid or enforceable to the maximum extent practicable, consistent with the original purpose of the
 term or provision, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
 provisions of this Plan will remain in full force and effect and will in no way be affected, impaired
 or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of this Plan, as
 it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
 pursuant to its terms.

                 12.14 Governing Law. Unless a rule of law or procedure is supplied by federal
 law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
 stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,
 shall govern the rights, obligations, construction, and implementation of this Plan and the
 transactions consummated or to be consummated in connection therewith.

               12.15 Request for Confirmation. The Debtor requests entry of the Confirmation
 Order under section 1129(a) of the Bankruptcy Code and, to the extent necessary, section 1129(b)
 of the Bankruptcy Code.

  Dated: December 17, 2019                          Respectfully submitted,


                                                    TARRANT COUNTY SENIOR LIVING
                                                    CENTER, INC.


                                                    By:    /s/ Louis E. Robichaux IV
                                                           Name: Louis E. Robichaux IV
                                                           Title: Chief Restructuring Officer




                                                  35

 EAST\171093229.1
